DETAILED ACTION
	This action is responsive to 10/19/2021.
	Prior objections to claims 11-12 have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display device and an inspection method thereof that enables inspection of a node in a non-contact manner.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a) “A display device including a display region and a frame region provided around the display region and configured to display an image by causing first light-emitting elements provided in the display region to emit light, the display device comprising: a plurality of data lines to which data signals for displaying the image are supplied; a plurality of control lines arranged to intersect the plurality of data lines; a plurality of pixel circuits including the first light-emitting elements, each of the first light-emitting elements being provided at each of intersection points of the plurality of data lines and the plurality of control lines; a control circuit configured to activate the plurality of corresponding control lines at a timing at which the data signals are supplied to the plurality of data lines; and second light-emitting elements provided in the frame region, each of the second light- emitting elements being provided for each of the plurality of control lines, wherein electrical signals flowing through the plurality of control lines or electrical signals flowing through nodes provided in the control circuit are input to the second light- emitting elements, wherein one of a cathode electrode or an anode electrode of one of the second light- emitting elements is electrically connected to one of the plurality of control lines or one of the nodes, and the other of the cathode electrode or the anode electrode of the second light- emitting element is connected to a first constant voltage source, and wherein a transistor configured to turn on or off light emitting drive of the second light-emitting element is connected between the second light-emitting element and the control lines or the node”, as recited in claim 1.
b) “A display device including a display region and a frame region provided around the display region and configured to display an image by causing first light-emitting elements provided in the display region to emit light, the display device comprising: a plurality of data lines to which data signals for displaying the image are supplied, a plurality of control lines arranged to intersect the plurality of data lines, a plurality of pixel circuits including the first light-emitting elements, each of the first light-emitting elements being provided at each of intersection points of the plurality of data lines and the plurality of control lines, a control circuit configured to activate the plurality of corresponding control lines at a timing at which the data signals are supplied to the plurality of data lines; second light-emitting elements provided in the frame region, each of the second light- emitting elements being provided for each of the plurality of control lines, and a first transistor including a control terminal connected to the control line or one of nodes provided in the control circuit, and a first conduction terminal connected to one of an anode electrode or a cathode electrode of one of the second light-emitting elements, wherein the other of the anode electrode or the cathode electrode of the second light-emitting element is connected to a first constant voltage source, wherein electrical signals flowing through the plurality of control lines or electrical signals flowing through the nodes are input to the second light-emitting elements, and wherein a second conduction terminal of the first transistor is connected to a second constant voltage source”, as recited in claim 5.
c) “A display device including a display region and a frame region provided around the display region and configured to display an image by causing first light-emitting elements provided in the display region to emit light, the display device comprising: a plurality of data lines to which data signals for displaying the image are supplied, a plurality of control lines arranged to intersect the plurality of data lines, a plurality of pixel circuits including the first light-emitting elements, each of the first light-emitting elements being provided at each of intersection points of the plurality of data lines and the plurality of control lines, a control circuit configured to activate the plurality of corresponding control lines at a timing at which the data signals are supplied to the plurality of data lines; second light-emitting elements provided in the frame region, each of the second light- emitting elements being provided for each of the plurality of control lines, and a first transistor including a control terminal connected to a control line of the plurality of control lines or one of nodes provided in the control circuit, wherein electrical signals flowing through the plurality of control lines or electrical signals flowing through the nodes are input to the second light-emitting elements, wherein a first conduction terminal of the first transistor is connected to an external power supply provided externally, and a second conduction terminal of the first transistor is connected to one of an anode electrode or a cathode electrode of a second light-emitting element of the second light-emitting elements, and wherein the other of the anode electrode or the cathode electrode of the second light-emitting element is connected to a first constant voltage source”, as recited in claim 7.
Claims 4, 9, and 10-15 depend from and recite limitations that further limit claim 1, claim 6 depends from and further limit claim 5, and claim 8 depends from and further limit claim 7, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627